Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 1 of 7 PageID #: 211




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 CHANTAL SAUCIER, ET AL.                      CIVIL ACTION NO. 6:20-cv-01197

 VERSUS                                       JUDGE SUMMERHAYS

 CHUCKWUDI UCHENDU, M.D.,                     MAGISTRATE JUDGE HANNA
 ET AL.

                                      ORDER

       Pending before this Court is the motion to dismiss, under Fed. R. Civ. P.

 12(b)(1) and 12(b)(6), which was filed by the defendant, Chuckwudi Uchendu, M.D.

 (Rec. Doc. 10). The motion is opposed. The motion was referred to the undersigned

 magistrate judge for review, report, and recommendation in accordance with the

 provisions of 28 U.S.C. § 636 and the standing orders of this Court.

                                    Background

       Based on a report that the plaintiffs’ thirteen-year-old daughter K.D. was

 cutting herself, Vermilion Parish sheriff’s deputies allegedly took K.D. from her

 home to Abbeville General Hospital in the wee hours of September 17, 2019,

 without her parents’ consent and over their objections.       At the hospital, Dr.

 Chuckwudi Uchendu allegedly told the plaintiffs that K.D. had attempted suicide

 and would be involuntarily committed to a mental institution.          He signed a

 Physician’s Emergency Certificate (“PEC”) directing that K.D. be involuntarily

 committed for fifteen days. The plaintiffs alleged that Dr. Uchendu violated state
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 2 of 7 PageID #: 212




 law by failing to examine K.D. before issuing the PEC. They further alleged that he

 set forth false information in the PEC.

       Later that morning, Vermilion Parish coroner Dr. Myriam Hutchinson

 allegedly signed a Coroner’s Emergency Certificate (“CEC”), directing that K.D. be

 involuntarily committed.     The next day, K.D. was allegedly transferred from

 Abbeville General Hospital and driven by a Vermilion Parish sheriff’s deputy to

 Cypress Grove Hospital in Bastrop, Louisiana. The plaintiffs alleged that K.D. was

 sexually assaulted by another patient while she was hospitalized at Cypress Grove.

       The plaintiffs sued Dr. Uchendu and others, asserting claims under 42 U.S.C.

 § 1983 and Louisiana state law. They asserted claims against Dr. Uchendu for false

 arrest, false imprisonment, fraud, and intentional infliction of emotional distress. He

 responded with this motion to dismiss, arguing, among other things, that the claims

 are premature because the plaintiffs failed to exhaust their administrative remedies

 by convening a medical review panel before filing suit, as required by Louisiana’s

 Medical Malpractice Act (“MMA”). The plaintiffs countered that Dr. Uchendu is

 not subject to the MMA because he is not a qualified health care provider.

                                  Law and Analysis

 A.    The Standard for Evaluating a Rule 12(b)(6) Motion

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests whether the complaint

 states a legally cognizable claim. Rule 12(b)(6) motions are viewed with disfavor

                                           2
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 3 of 7 PageID #: 213




 and rarely granted.1 When considering such a motion, the district court must limit

 itself to the contents of the pleadings, including any attachments thereto,2 accept all

 well-pleaded facts as true, and view the facts in a light most favorable to the

 plaintiff.3   Conclusory allegations, unwarranted deductions of fact, and legal

 conclusions couched as factual allegations are not accepted as true.4 To survive a

 Rule 12(b)(6) motion, the plaintiff must plead enough facts to state a claim to relief

 that is plausible on its face.5

 B.     The Applicability of the MMA Cannot be Determined

        Dr. Uchendu argued in support of his motion that the plaintiffs’ claims are

 medical malpractice claims that must be submitted to a medical review panel before

 being filed in court.       Any medical malpractice claim against Dr. Uchendu is

 governed by the Louisiana Medical Malpractice Act (“MMA”), 6 which requires that



 1
       Lowrey v. Texas A & M University System, 117 F.3d 242, 247 (5th Cir. 1997); Kaiser
 Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir. 1982).
 2
        Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
 3
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (citing Martin
 K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)); Baker v.
 Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
 4
        Collins v. Morgan Stanley, 224 F.3d at 498; Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
 5
         Hammer v. Equifax Information Services, L.L.C., 974 F.3d 564, 567 (5th Cir. 2020) (citing
 Bell Atlantic v. Twombly, 550 U.S. at 570).
 6
        La. R.S. 40:1231.1, et seq.

                                                3
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 4 of 7 PageID #: 214




 medical malpractice actions against qualified health care providers must be brought

 before a medical review panel before being asserted in a court of law.7 Thus, a

 medical malpractice claim is premature and must be dismissed for failure to exhaust

 administrative remedies when filed in court without having gone through the

 medical review panel process.

        The MMA applies only to claims asserted against qualified health care

 providers. The term “health care provider” is defined in the MMA to include

 physicians licensed to practice in Louisiana.8 The plaintiffs did not dispute whether

 Dr. Uchendu meets that definition. As set forth in the MMA, a health care provider

 is “qualified” under that statute only if he meets the statutory definition of the term

 “health care provider” and also has filed proof of financial responsibility with the

 Patient’s Compensation Fund and has paid the required surcharge.9 The burden is

 on the defendant to prove prematurity and initial immunity from suit as a qualified

 health care provider under the MMA.10


 7
        La. R.S. 40:1231.8(A)(1)(a).
 8
        La. R.S. 40:1231.1(A)(10).
 9
        La. R.S. 40:1231.2(A). See also Luther v. IOM Co. LLC, 2013-0353 (La. 10/15/13), 130
 So.3d 817, 824.
 10
         See, e.g., Thomas v. Nexion Health at Lafayette, Inc., 2014-609 (La. App. 3 Cir. 01/14/15),
 155 So.3d 708, 710 (citing Rivera v. Bolden's Transp. Service, Inc., 2011-1669 (La. App. 1 Cir.
 06/28/12), 97 So.3d 1096, 1099); Andrews v. Our Lady of the Lake Ascension Community Hosp.,
 Inc., 2013-1237 (La. App. 1 Cir. 02/18/14), 142 So.3d 36, 38 (citing Rivera v. Bolden's Transp.
 Service, Inc., 97 So.3d at 1099); Wallace v. King, No. Civ.A 99-504, Civ.A. 99-1345, 2000 WL
 222172, at *2 n. 6 (E.D. La. Feb. 23, 2000) (citing Goins v. Texas State Optical, Inc., 463 So.2d
                                                 4
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 5 of 7 PageID #: 215




           In this case, there are no allegations in the complaint concerning whether Dr.

 Uchendu is or is not a qualified health care provider, but his motion to dismiss rests

 on the fundamental contention that he is a qualified health care provider. He must

 bear the burden of proof on that point. While a court will ordinarily limit itself to

 the contents of the complaint when considering a Rule 12(b)(6) motion, a court has

 complete discretion to consider documents other than the complaint11 if those

 documents are attached to the motion, referenced in the complaint, and central to the

 plaintiff's claims.12 If a court considers materials outside of the pleadings, however,

 the motion must be treated as a motion for summary judgment,13 and the nonmovant

 must be afforded the procedural safeguards of Fed. R. Civ. P. 56.14 If the court does

 not rely on materials beyond the complaint, it need not convert the motion to dismiss

 into one for summary judgment since the parties' submission of extraneous materials




 743, 744 (La. App. 4 Cir. 1985)); Yokem v. Sisters of Charity of Incarnate Word, 32,402 (La. App.
 2 Cir. 06/16/99), 742 So.2d 906, 909; In re Medical Review Proceedings, 94-403 (La. App. 5 Cir.
 12/14/94), 648 So.2d 970, 972 (citing Jones v. Crow, 633 So.2d 247, 250 (La. App. 1 Cir. 1993)).
 11
       Isquith for and on behalf of Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 193 n.3
 (5 Cir. 1988); Ware v. Associated Milk Producers, Inc., 614 F.2d 413, 414-15 (5th Cir. 1980).
      th


 12
        In re Katrina Canal Breaches Litig., 495 F.3d at 205; Collins v. Morgan Stanley, 224 F.3d
 at 498-99.
 13
           Fed. R. Civ. P. 12(d).
 14
         Fernandez-Montes v. Allied Pilots Ass'n, 987 F.2d 278, 283 (5th Cir. 1993); Washington v.
 Allstate Ins. Co., 901 F.2d 1281, 1284 (5th Cir. 1990).

                                                5
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 6 of 7 PageID #: 216




 does not automatically convert a motion to dismiss into a motion for summary

 judgment.15

        In order to resolve the pending motion, this Court must make a threshold

 finding regarding whether Dr. Uchendu was a qualified health care provider at the

 time of the events related in the plaintiffs’ complaint. To make that finding, this

 Court will have to rely on evidence submitted by Dr. Uchendu. To be a qualified

 health care provider and subject to the provisions of the MMA, a person must be

 qualified before the allegedly tortious events occur.16 Dr. Uchendu submitted a

 document showing that he was a qualified health care provider in September 2019,17

 but it constitutes documentary evidence that cannot be considered in connection with

 the instant Rule 12(b)(6) motion.

        The parties’ briefing raised the issue of whether Dr. Uchendu was a qualified

 health care provider at material times, which is a fundamental issue that must be

 resolved before the other arguments presented in support of and in opposition to Dr.

 Uchendu’s motion may be considered. The resolution of that fundamental issue




 15
        United States ex rel. Long v. GSDMIdea City, L.L.C., 798 F.3d 265, 275 (5th Cir. 2015);
 Davis v. Bayless, 70 F.3d 367, 372 n. 3 (5th Cir. 1995).
 16
        Luther v. IOM Co. LLC, 30 So.3d at 824 (citing Abate v. Healthcare Intern., Inc., 560 So.2d
 812, 813 (La. 1990) (“the [Medical Malpractice] Act does not provide coverage to health care
 providers who fail to qualify prior to the commission of the tortious conduct.”).
 17
        Rec. Doc. 30.

                                                 6
Case 6:20-cv-01197-RRS-PJH Document 43 Filed 01/07/21 Page 7 of 7 PageID #: 217




 requires the consideration of documentary evidence beyond the four corners of the

 plaintiffs’ complaint and thus beyond the scope of a Rule 12(b)(6) motion.

 Accordingly,

       IT IS ORDERED that Dr. Uchendu’s motion to dismiss (Rec. Doc. 10) is

 converted to a motion for summary judgment on the issue of whether Dr. Uchendu

 was a qualified health care provider at relevant times while in all other respects it

 remains a motion to dismiss; and

       IT IS FURTHER ORDERED that the parties may supplement the record in

 support of or in opposition to the pending motion, as converted, by submitting any

 relevant and appropriate summary-judgment-style evidence together with a

 memorandum having a maximum of five pages not later than January 25, 2021. The

 motion will then be ruled upon in due course, without oral argument.

       Signed at Lafayette, Louisiana, this 7th day of January 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                          7
